DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18th, 2021 has been entered.

Response to Amendment
Applicant's amendments filed May 18th & 26th, 2021 have been entered. Claims 1 & 6 have been amended. Claims 5 & 9 have been cancelled.

The Section 112, 2nd paragraph rejections made in the Office action mailed February 18th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed February 18th, 2021 have been withdrawn due to Applicant’s amendments. However, new grounds of rejection have been made.


Response to Arguments
Applicant’s arguments filed May 18th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable Hammons et al. (U.S. Pub. No. 2004/0127875 A1) (hereinafter “Hammons”) in view of Motomura et al. (JP 06-280150 A) (hereinafter “Motomura”) OR Xie et al. (CN 102673030 A) (hereinafter “Xie”) AND Waldroup et al. (U.S. Pub. No. 2003/0124927 A1) (hereinafter “Waldroup”).
Regarding claims 1, 4, and 6, Hammons teaches a disposable absorbent article [0007], comprising opposing lateral/width edges laterally on both sides of a longitudinal axis, the lateral edges connected at opposing longitudinal/length edges on both sides of a lateral axis perpendicular to the longitudinal axis, the absorbent article comprising an upper facing layer/topsheet, a backsheet, and an absorbent core disposed between the facing layer and the backsheet [0016], wherein the facing layer comprises a central (first) region extending the entire length of the article (Fig. 1) flanked on both lateral sides by second (and third) regions [0016-0026, 0034], wherein the first region only comprising a plurality of apertures, the outermost apertures defining the width of the central region (Fig. 1), the apertures having a surface area of at least about 1 mm2 to about 2 mm2 [0018], the second region only comprising a plurality of rib-like structures (embossed elements/tufts) [0016-0026, 0034], wherein the facing layer comprises one or more layers, such as a first topsheet layer and a secondary topsheet layer [0028-0029]. The individual aperture surface area is within the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
However, regarding claims 1 and 6, the first/top layer is not taught to be more hydrophobic than the secondary/lower layer.
Motomura teaches a perforated surface sheet for absorbent products comprising a hydrophobic upper layer and a hydrophilic (less hydrophobic) lower layer [0011], wherein any liquid passing through the holes of surface sheet will be less likely to rewet the hydrophobic upper layer, even under pressure [0012-0015].
	OR
Xie teaches a perforated surface sheet for a disposable sanitary absorbent articles comprising a top layer having a water contact angle greater than 90° (hydrophobic) and a bottom layer comprising a water contact angle less than 70° (hydrophilic/less hydrophobic), wherein the layered structure which promotes rapid liquid absorption and prevents fluid return [0020, 0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a layered topsheet/facing layer in an absorbent article with a first/top layer more hydrophobic than a second/bottom layer. One of ordinary skill in the art would have been motivated to increase user comfort and prevent rewet under pressure [Motomura; 0012-0015] or promote rapid liquid absorption and prevent fluid return [Xie; 0020, 0030].
Further regarding claims 1 and 6, neither Hammons/Motomura nor Hammons/Xie teach the hydrophobic/hydrophilic nonwoven laminate topsheet as wherein the (hydrophobic) top layer is more permeable than the lower layer.
Waldroup teaches a layered nonwoven cover material/bodyside liner (topsheet) for an absorbent article [0001-0002], having a hydrophobic cover layer [0044], wherein subsequent/lower layer(s) comprises a different fiber denier, permeability, and/or wettability (hydrophobicity/ 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a difference/gradient in not only hydrophobicity/hydrophilicity but also in permeability, wherein one of ordinary skill in the art would have chosen one of a limited number of choices (2; higher or lower). One of ordinary skill in the art would have been motivated to provide a permeability gradient to increase fluid transport [0046, 0056].
Regarding claims 2-3 and 7-8, while Hammons teaches the web composite comprising a basis weight of about 10 to 200 gsm [0045], which would work to about 5 to 100 gsm individually for a two layered web, but does not explicitly teach a basis weight for each of the first and secondary topsheet layers.
Motomura teaches the perforated surface sheet, as made obvious and motivated above, wherein the hydrophobic upper layer comprises a basis weight of 7 to 40 g/m2, preferably 10 to 30 g/m2 [0023] and the hydrophilic lower layer comprises a basis weight of 10 to 50 g/m2, preferably 10 to 20 g/m2 [0026].
Xie teaches the perforated surface sheet, as made obvious and motivated above, wherein the surface/upper/top layer comprises a basis weight of 3 to 30 g/m2, preferably 8 to 20 g/m2 [0031] and the bottom layer comprises a basis weight of 3 to 30 g/m2 [0032].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for dual layer topsheets comprising respective basis weights within the claimed range.

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kaneda et al. (JP 10-094558 A) (hereinafter “Kaneda”) in view of Varona et al. (WO 01/90465 A1) (hereinafter “Varona”) and Dodge et al. (U.S. Patent No. 5,820,973) (hereinafter “Dodge”) OR Bewick-Sontag et al. (U.S. Pub. No. 2012/0071847 A1) (hereinafter “Bewick-Sontag”).
Regarding claims 1, 4, and 6, Kaneda teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet and backsheet comprising an absorbent material sealed therebetween [0010], the topsheet comprising a first central region A having a constant width and having openings aligned with the longitudinal axis and extending along an entire length (not visible in the sealed areas), the most outboard openings delimiting that width, and laterally flanked on both sides by regions B having no openings [0011-0013], wherein regions B comprise a plurality of embossments (forming tufts/raised areas outside the reliefs), which may not be present (0%) in region A [0021, 0047], wherein openings comprise a diameter (Effective aperture area) of 0.5 to 2 mm (1.2-3.14 mm2), specific examples comprising diameters of 1.0-1.3 mm (0.8-1.3 mm2) measured using imaging software [0065], and at least region A comprises a nonwoven fabric comprising several webs (at least first and second layers) of increasing hydrophilicity (decreasing hydrophobicity) toward the absorbent material [0044], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
However, regarding claims 1 and 6, Kaneda does not teach the (more hydrophobic) top layer is also more permeable than the lower layer.
Varona teaches a topsheet comprising multiple non-woven layers, bonded using convention attachment techniques including (pin) aperturing (pg. 12, lines 11-16), which increases in capillary tension (capillarity) (pg. 7, lines 4-12) in a direction away from the top surface/upper layer (claim 1), 
Dodge teaches a heterogeneous surge layer that decreases in permeability having a top portion have permeability of at least 1000 Darcys and a bottom portion having a permeability of less than 1000 Darcys (lower than the liner layer), wherein it improves over a homogeneously very permeable lower/surge layer of the prior art by increasing control of fluid distribution and transfer (col. 13, lines 1-14 & col. 13, line 48 – col. 14, line 25).
OR
Bewick-Sontag teaches a topsheet comprising a conventional first/upper hydrophobic nonwoven layer (abstract) and second/lower hydrophilic layer comprising a permeability of 80 Darcys [0045], which is improving on methods commonly used to increase fluid bridging in the prior art [0013-0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an upper layer with a greater permeability in comparison to at least a portion of (Dodge) or the entirety of (Bewick-Sontag) the lower layer. One of ordinary skill in the art would have been motivated to increase control of fluid distribution and transfer in the surge layer (Dodge; col. 13, lines 1-14 & col. 13, line 48 – col. 14, line 25) OR improve on methods commonly used to increase fluid bridging between the upper and lower layers in the prior art [Bewick-Sontag; 0013-0015]
Regarding claims 2-3 and 7-8, Kaneda teaches the nonwoven topsheet as comprising a basis weight of 15 to 45 g/m2 [0018] wherein a first layer and a second webs/sheets would comprise a balanced weight 7.5 to 22.5 g/m2, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 1, 3-6, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (GB 2262235 A) (hereinafter “Chu”) in view of Kashiwagi (EP 1022007 A2) (hereinafter “Kashiwagi”) and Waldroup et al. (U.S. Pub. No. 2003/0124927 A1) (hereinafter “Waldroup”).
Regarding claims 1, 4, and 6, Chu teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [1]) and backsheet (All Figs. [2]) comprising an absorbent member (All Figs. [3]) disposed therebetween [0027], wherein the topsheet comprises a film having a center portion extending along the longitudinal axis for an entire length (seal portions not shown) comprising a plurality of apertures having a constant width (All Figs. [Bw]) and flanked on both sides by second and third uneven portions not comprising apertures (All Figs. [B]) but rather comprising embossments/tufts that prevent lateral fluid migration/leakage and increase feelings of comfort (pg. 8, line 14 – pg. 9, line 7), wherein the apertures comprise an area of 0.25 to 5 mm2, which is prima facie overlapping with the claimed range.
Further regarding claims 1 and 6 and regarding claims 3 and 8, the topsheet is not taught to comprise a second/lower layer comprising a hydrophobicity lower than the first/upper layer or a basis weight thereof.
Kashiwagi teaches a topsheet for an absorbent article, wherein the topsheet comprises a dual layer structure comprising a first film layer that is hydrophobic relative to a second lower nonwoven layer that is hydrophilic [0006, 0008, 0012-0013] and has a basis weight of 10 to 80 g/m2 [0005, 0013].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an upper film layer as more hydrophobic than a second nonwoven layer comprising a basis weight within or near the claimed range. One of ordinary skill in the art would have use a known layer technology in the art, which accelerates absorption of body fluids and prevents rewet [0002].
Waldroup teaches a layered nonwoven cover material/bodyside liner (topsheet) for an absorbent article [0001-0002], having a hydrophobic cover layer [0044], wherein subsequent/lower layer(s) comprises a different fiber denier, permeability, and/or wettability (hydrophobicity/ hydrophilicity) to promote fluid transfer via a formed property gradient [0048], wherein the second/lower layer may or may not be co-apertured with the upper layer (lower in permeability) [0056].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a difference/gradient in not only hydrophobicity/hydrophilicity but also in permeability, wherein one of ordinary skill in the art would have chosen one of a limited number of choices (2; higher or lower). One of ordinary skill in the art would have been motivated to provide a permeability gradient to increase fluid transport [0046, 0056].

Claims 2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kashiwagi and Waldroup, as applied to claims 1 and 6 above, further in view of Mattingly et al. (U.S. Patent No. 4,690,679) (hereinafter “Mattingly”).
Regarding claims 2 and 7, the basis weight for the plastic film layer of the topsheet is not taught.
Mattingly teaches an apertured film used for fluid passage in absorbent articles having a basis weight ranging from about 0.5 to about 2.0 oz/yd2 (about 16.95 to about 67.8 gsm).
It would have been obvious to one of ordinary skill in the art at the time of invention to use an apertured plastic film with a basis weight within or near the claimed range. One of ordinary skill in the art would have looked to the art to find topsheet films having conventional basis weights.

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. Pub. No. 2003/0187418 A1) (hereinafter “Kudo”) in view of Motomura et al. (JP 06-280150 A) (hereinafter “Motomura”) OR Xie et al. (CN 102673030 A) (hereinafter “Xie”) AND Waldroup et al. (U.S. Pub. No. 2003/0124927 A1) (hereinafter “Waldroup”).
Regarding claims 1-4 and 6-8, Kudo teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [1]) and backsheet (All Figs. [2]) comprising an absorbent body (All Figs. [3]) disposed therebetween [0027], wherein the topsheet comprises a first region aligned with the longitudinal axis having a constant width (W3) comprising a plurality of liquid passages/apertures (All Figs. [9]) extending along an entire length, the passages formed such that they do not substantially overlap onto the flanking regions (W2) (inherently or obviously containing no holes) comprising a plurality of embossed elements (All Figs. [7]) forming tufts/raised areas in regions therebetween [0061-0063], wherein the topsheet comprises two or more sheets (at least a first layer and a second layer) for a total basis weight of 20 to 60 g/m2 [0030].
Regarding claims 1 and 6, Kudo does not teach that an Effective Aperture Area or that the first/top layer is more hydrophobic and more permeable than the second/lower layer.
Motomura teaches a perforated surface sheet for absorbent products comprising a hydrophobic upper layer and a hydrophilic (less hydrophobic) lower layer [0011], wherein any liquid passing through the holes of surface sheet will be less likely to rewet the hydrophobic upper layer, even under pressure [0012-0015].
Xie teaches a perforated surface sheet for a disposable sanitary absorbent articles comprising a top layer having a water contact angle greater than 90° (hydrophobic) and a bottom layer comprising a water contact angle less than 70° (hydrophilic/less hydrophobic), wherein the layered structure which promotes rapid liquid absorption and prevents fluid return [0020, 0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a layered topsheet/facing layer in an absorbent article with a first/top layer more hydrophobic than a second/bottom layer. One of ordinary skill in the art would have been motivated to increase user comfort and prevent rewet under pressure [Motomura; 0012-0015] or promote rapid liquid absorption and prevent fluid return [Xie; 0020, 0030].
Waldroup teaches a layered nonwoven cover material/bodyside liner (topsheet) for an absorbent article [0001-0002], having a hydrophobic cover layer [0044], wherein subsequent/lower layer(s) comprises a different fiber denier, permeability, and/or wettability (hydrophobicity/ hydrophilicity) to promote fluid transfer via a formed property gradient [0048], wherein the second/lower layer may or may not be co-apertured with the upper layer (lower in permeability) [0056].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a difference/gradient in not only hydrophobicity/hydrophilicity but also in permeability, wherein one of ordinary skill in the art would have chosen one of a limited number of choices (2; higher or lower). One of ordinary skill in the art would have been motivated to provide a permeability gradient to increase fluid transport [0046, 0056].

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 11-197179 A) (hereinafter “Masuda”) in view of Motomura et al. (JP 06-280150 A) (hereinafter “Motomura”) OR Xie et al. (CN 102673030 A) (hereinafter “Xie”), Waldroup et al. (U.S. Pub. No. 2003/0124927 A1) (hereinafter “Waldroup”), and Hammons (U.S. Pub. No. 2011/0196330 A1) (hereinafter “Hammons 2011”).
Regarding claims 1, 4, and 6, Masuda teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the [2]) and backsheet (All Figs. [3]) comprising a body fluid absorber (All Figs. [4]) disposed therebetween [0007], wherein the topsheet is formed of a nonwoven fabric and comprises an centrally located region along the longitudinal axis along an entire length of the topsheet comprising a plurality of perforations (All Figs. [2a]), its constant width determined by the outermost perforations, flanked by second and third regions extending along both sides of the central/first region that do not have perforations (All Figs. [2b]) [0008-0009].
Further regarding claims 1 and 6 and regarding claims 2-3, and 7-8, the nonwoven fabric is not taught to comprise first and second layers, wherein the first/upper layer is more hydrophobic and more permeable than the second/lower layer, and the basis weights thereof, the Effective Aperture Area of the perforations, or the second/third regions comprising a plurality of embossed elements/tufts.
Motomura teaches a perforated surface sheet for absorbent products comprising a hydrophobic upper layer and a hydrophilic (less hydrophobic) lower layer [0011], wherein any liquid passing through the holes of surface sheet will be less likely to rewet the hydrophobic upper layer, even under pressure [0012-0015], wherein the hydrophobic upper layer comprises a basis weight of 7 to 40 g/m2, preferably 10 to 30 g/m2 [0023] and the hydrophilic lower layer comprises a basis weight of 10 to 50 g/m2, preferably 10 to 20 g/m2 [0026].
OR
Xie teaches a perforated surface sheet for a disposable sanitary absorbent articles comprising a top layer having a water contact angle greater than 90° (hydrophobic) and a bottom layer comprising a water contact angle less than 70° (hydrophilic/less hydrophobic), wherein the layered structure which promotes rapid liquid absorption and prevents fluid return [0020, 0030], wherein the surface/upper/top layer comprises a basis weight of 3 to 30 g/m2, preferably 8 to 20 g/m2 [0031] and the bottom layer comprises a basis weight of 3 to 30 g/m2
It would have been obvious to one of ordinary skill in the art at the time of invention to form a layered topsheet/facing layer in an absorbent article with a first/top layer more hydrophobic than a second/bottom layer and having a basis weight within or near the claimed range. One of ordinary skill in the art would have been motivated to increase user comfort and prevent rewet under pressure [Motomura; 0012-0015] or promote rapid liquid absorption and prevent fluid return [Xie; 0020, 0030].
Waldroup teaches a layered nonwoven cover material/bodyside liner (topsheet) for an absorbent article [0001-0002], having a hydrophobic cover layer [0044], wherein subsequent/lower layer(s) comprises a different fiber denier, permeability, and/or wettability (hydrophobicity/ hydrophilicity) to promote fluid transfer via a formed property gradient [0048], wherein the second/lower layer may or may not be co-apertured with the upper layer (lower in permeability) [0056].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a difference/gradient in not only hydrophobicity/hydrophilicity but also in permeability, wherein one of ordinary skill in the art would have chosen one of a limited number of choices (2; higher or lower). One of ordinary skill in the art would have been motivated to provide a permeability gradient to increase fluid transport [0046, 0056].
Hammons 2011 teaches a topsheet for an absorbent article comprising a first fluid handling zone comprising a first traverse fluid travel distance and a second fluid handling zone comprising a second traverse fluid handling distance, wherein when the first distance is at least 50% greater than the second distance body fluids are better managed and leakage is prevented [0006], wherein the web comprises an area structurally modified to have tufts and an area structurally modified to not have tufts [0024], wherein the first fluid handing zone intersects the longitudinal centerline and the second fluid handling zone does not but is provided on opposing sides of the first fluid handing zone [0117, 0120-0121], wherein an embodiment comprising a first fluid handling zone having apertures extending an entire length of the absorbent article is flanked by second fluid handling zones comprising tufts, wherein 
It would have been obvious to one of ordinary skill in the art at the time of invention to form zones flanking a central zone comprising apertures with a plurality of structures comprising tufts and or embossed elements/channels. One of ordinary skill in the art would have been motivated to provide a central fluid handling zone lateral sides comforting to a wearer’s skin and/or providing barrier functions for lateral flow of flow to prevent leakage [0006, 0041, 0101, 0103, 0140].

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Busam et al. (U.S. Patent No. 7,371,919 B1) (hereinafter “Busam”) in view of Hammons (U.S. Pub. No. 2011/0196330 A1) (hereinafter “Hammons 2011”), Varona et al. (WO 01/90465 A1) (hereinafter “Varona”), and Dodge et al. (U.S. Patent No. 5,820,973) (hereinafter “Dodge”) OR Bewick-Sontag et al. (U.S. Pub. No. 2012/0071847 A1) (hereinafter “Bewick-Sontag”)
Regarding claims 1, 4, and 6, Busam teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [24]) and backsheet (All Figs. [26]) comprising an absorbent core (All Figs. [28]) disposed intermediate thereof [0007], the topsheet having a central zone having a constant width defined by the outermost apertures aligned with the longitudinal axis and extending an entire length thereof (Fig. 3 [70]) comprising apertures, and a pair of outer zones (Fig. 3 [72]) flanking the central zone, not having apertures, wherein the topsheet comprises a first/upper material (All Figs. [62]) and a second/lower material (All Figs. [64]), wherein the first material is relatively more hydrophobic than the second material (col. 10, lines 13-24) and the apertures comprise an effective size 2 determined by computer imaging software (col. 7, line 28 – col. 8, line 32).
Further regarding claims 1 and 6, Busam does not teach the more hydrophobic first layer is also more permeable than the lower layer or that the outer zones comprise a plurality of embossed elements/tufts.
Varona teaches a topsheet comprising multiple non-woven layers, bonded using convention attachment techniques including (pin) aperturing (pg. 12, lines 11-16), which increases in capillary tension (capillarity) (pg. 7, lines 4-12) in a direction away from the top surface/upper layer (claim 1), wherein a top hydrophobic body-side liner layer comprises a permeability of 1450 Darcys and a bottom hydrophilic surge layer has a permeability of 3300 Darcys (pgs. 10-13).
Dodge teaches a heterogeneous surge layer that decreases in permeability having a top portion have permeability of at least 1000 Darcys and a bottom portion having a permeability of less than 1000 Darcys (lower than the liner layer), wherein it improves over a homogeneously very permeable lower/surge layer of the prior art by increasing control of fluid distribution and transfer (col. 13, lines 1-14 & col. 13, line 48 – col. 14, line 25).
OR
Bewick-Sontag teaches a topsheet comprising a conventional first/upper hydrophobic nonwoven layer (abstract) and second/lower hydrophilic layer comprising a permeability of 80 Darcys [0045], which is improving on methods commonly used to increase fluid bridging in the prior art [0013-0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an upper layer with a greater permeability in comparison to at least a portion of (Dodge) or the entirety of (Bewick-Sontag) the lower layer. One of ordinary skill in the art would have been motivated to increase control of fluid distribution and transfer in the surge layer (Dodge; col. 13, lines 1-14 & col. 13, 
Hammons 2011 teaches a topsheet for an absorbent article comprising a first fluid handling zone comprising a first traverse fluid travel distance and a second fluid handling zone comprising a second traverse fluid handling distance, wherein when the first distance is at least 50% greater than the second distance body fluids are better managed and leakage is prevented [0006], wherein the web comprises an area structurally modified to have tufts and an area structurally modified to not have tufts [0024], wherein the first fluid handing zone intersects the longitudinal centerline and the second fluid handling zone does not but is provided on opposing sides of the first fluid handing zone [0117, 0120-0121], wherein an embodiment comprising a first fluid handling zone having apertures extending an entire length of the absorbent article is flanked by second fluid handling zones comprising tufts, wherein the first and second fluid handling zones can be separated by an embossed channel [0138-0139 & Fig. 12].
It would have been obvious to one of ordinary skill in the art at the time of invention to form zones flanking a central zone comprising apertures with a plurality of structures comprising tufts and or embossed elements/channels. One of ordinary skill in the art would have been motivated to provide a central fluid handling zone lateral sides comforting to a wearer’s skin and/or providing barrier functions for lateral flow of flow to prevent leakage [0006, 0041, 0101, 0103, 0140].
Regarding claims 2-3 and 7-8, the first and second materials comprise a basis weight preferably within a range of 5 to 60 gsm (col. 7, lines 21-25 & col. 9, lines 44-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Suzuki et al. (U.S. Patent No. 4,704,112) teach a nonwoven topsheet for an absorbent article comprising an upper apertured hydrophobic layer (All Figs. [13]) having a basis weight of 15 g/m2 or more and a lower non-apertured hydrophilic layer (All Figs. [14]) having a basis weight of 5 to 50 g/m2, wherein the apertures are formed elliptically and have a preferable (effective) area range of 0.35 to 11 mm2, wherein the presence of apertures in the upper layer and not the lower layer inherently forms an upper layer with more permeability than the lower layer.
Nakajima et al. (JP 03-146755 A) teach a nonwoven topsheet for an absorbent article comprising an upper apertured hydrophobic layer (All Figs. [1]) having a basis weight of 10 to 30 g/m2 or more and a lower non-apertured hydrophilic layer (All Figs. [2]) having a basis weight of 20 to 40 g/m2, wherein the apertures have a size of range of 0.5 to 2 mm, wherein the presence of apertures in the upper layer and not the lower layer inherently forms an upper layer with more permeability than the lower layer. 
Paul et al. (U.S. Patent No. 6,060,638) teach a matched permeability nonwoven liner/surge material system for absorbent articles, wherein the liner (upper) layer comprises a permeability within 85 to 110 percent of the (lower) surge/subadjacent layer (col. 11, lines 6-16 & claim 1), which is prima facie overlapping, wherein the largest benefits are shown to be for a liner with a permeability slightly under (Liner D, 86%), slightly greater than (Liner E, 102%) to somewhat greater than the surge material (Liner F; 115%) (Table IV).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 9th, 2021